Citation Nr: 1726977	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-40 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ocular histoplasmosis, including as due to histoplasmosis (previously denied as choroiditis, due to histoplasmosis) and, if so, whether service connection is warranted.

2. Entitlement to service connection for hypertension, including as due to histoplasmosis.

3. Entitlement to service connection for bilateral nephrolithiasis, including as due to histoplasmosis.

4. Entitlement to service connection for coronary artery disease (CAD), including as due to histoplasmosis.

5. Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, as due to histoplasmosis.



6. Entitlement to service connection for renal disease, including as due to histoplasmosis.

7. Entitlement to service connection for mediastinal obstructive syndrome, including as due to histoplasmosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to July 1961.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2006, December 2007, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2006 rating decision denied the Veteran's petition to reopen the claim for service connection for ocular histoplasmosis.  A statement received from the Veteran on August 7, 2006, is accepted as a timely notice of disagreement with this decision.   The December 2007 rating decision denied service connection for hypertension, bilateral nephrolithiasis, CAD, renal disease, and mediastinal obstructive syndrome.  The RO accepted a December 2008 letter from the Veteran as a timely notice of disagreement with this decision.   See Letter from the Veteran, dated December 19, 2008, and Letter from the RO to the Veteran, dated February 25, 2009. The October 2009 rating decision denied service connection for anxiety disorder and depressive disorder.  Again, the Veteran submitted a timely notice of disagreement.  A statement of the case was issued addressing all of the claims in September 2014, and the Veteran perfected an appeal.

In order to better serve the Veteran's stated interests, the Board broadened the claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran testified at a Travel Board hearing in January 2017 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript is of record.  In addition, the Veteran submitted additional evidence at the hearing and waived initial consideration by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed July 1975 rating decision considered and denied the Veteran's claim of entitlement to service connection for choroiditis, due to histoplasmosis.



2. There is evidence associated with the claims file since the July 1975 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for ocular histoplasmosis.

3. Resolving all doubt in the Veteran's benefit, his ocular histoplasmosis is related to active duty.

4. The Veteran's bilateral nephrolithiasis, acquired psychiatric disorder, renal disease and mediastinal obstructive syndrome were caused by his exposure to Histoplasma capsulatum on active duty. 


CONCLUSIONS OF LAW

1. The July 1975 rating decision that denied service connection for choroiditis, due to histoplasmosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

 2. New and material evidence has been received sufficient to reopen the claim for service connection for ocular histoplasmosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2016). 

3. The criteria for service connection for ocular histoplasmosis, bilateral nephrolithiasis, an acquired psychiatric disorder, renal disease, and mediastinal obstructive syndrome have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening".  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

In this instance, the Veteran's claim for service connection for choroiditis due to histoplasmosis was denied in an unappealed July 1975 rating decision, in which the RO determined that it was not etiologically related to his active military service.  In February 2006, the Veteran filed a petition to reopen his claim for service connection for ocular histoplasmosis.  

The relevant evidence of record at the time of the July 1975 rating decision included the following:  service treatment records (STRs), which were unremarkable for any eye condition; an April 1975 private medical opinion letter, diagnosing the Veteran with presumed histoplasmosis syndrome with macular degeneration in the right eye, secondary to underlying choroidal granuloma with possible neovascularization beneath the retina and secondary complicated cataracts; and a July 1975 VA examination, confirming the diagnosis of presumed ocular histoplasmosis, but offered no opinion on etiology.  Based on this evidence of record, the RO denied service connection for choroiditis due to histoplasmosis because it was not incurred or aggravated by active service.  This July 1975 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014).

Since the July 1975 rating decision, the pertinent evidence that has been received is a private medical opinion letter dated February 2007 from Dr. M.A.C., a retired Lt. General USAF (MC), opining that the Veteran was likely exposed to Histoplasma capsulatum fungus while stationed at Johnston Island and linked this exposure to the Veteran's ocular histoplasmosis.  In addition, an October 2007 VA examination report shows that the Veteran had ocular histoplasmosis syndrome and its sequelae exhibited in both eyes.  The examiner opined that the ocular histoplasmosis was at least as likely as not secondary to and aggravated by the diagnosed systemic histoplasmosis.  Moreover, at the January 2017 Board hearing, the Veteran submitted additional evidence, including a private medical opinion from Dr. D.W.B, former Chief Medical Officer of the Kerrville VA medical center (VAMC), linking the Veteran's ocular histoplasmosis to exposure to guano on Johnston Island in 1961.  

This recently submitted evidence is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to service connection for ocular histoplasmosis is in order.


II.  Service Connection

The Veteran believes that while he was stationed on Johnston Island in 1961, he contracted histoplasmosis from guano deposits.  As a result, he claims that he developed systemic histoplasmosis, which caused his ocular histoplasmosis, bilateral nephrolithiasis, renal disease, mediastinal obstructive syndrome and an acquired psychiatric disorder (anxiety disorder, not otherwise specified (NOS) and depressive disorder, NOS).  See Veteran's statement dated May 2006.  In the alternative, he asserts that his ocular histoplasmosis was due to exposure to Histoplasma capsulatum and bilateral nephrolithiasis, renal disease, mediastinal obstructive syndrome and an acquired psychiatric disorder are secondary to ocular histoplasmosis.  See January 2017 Travel Board hearing transcript.

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a causation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); Velez v. West, 11 Vet. App. 148 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A review of the Veteran's STRs reflect that February, March and April 1961 studies revealed that the organisms isolated from a culture were Aerobacter Klebsiella, Streptococcus Alpha Non Hemolytic, Micrococcus, Neisseria Flava, and Aerobacter Aerogemes.  In March 1961, the Veteran reported that he had a cold for two days and now had a sore throat.  In April 1961, the Veteran was treated on four separate occasions for earaches and a sore throat.  He was also treated for a urinary infection in April 1961.

The relevant evidence of record includes a private medical opinion dated March 1975 from Dr. R.C.V.  He noted the Veteran's statements that he started having vision problems at night 10 years ago.  He also documented that in 1962, the Veteran injured his right eye, but there had been no subsequent problems from this injury.  Dr. R.C.V. stated that four years prior, the Veteran noted the onset of a blind spot before the right eye, which the clinician at that time diagnosed as fundus damage but did not tell him the cause.  After examination of the Veteran, Dr. R.C.V. diagnosed the Veteran with presumed histoplasmosis syndrome with macular degeneration, right eye, secondary to underlying choroidal granuloma with possible neovascular beneath the retina and secondary complicated cataracts.  He explained that the syndrome is called presumed in most cases because the organism of Histoplasma capsulatum had not been identified histopathologically.  He commented that it was associated with a higher incidence of positive skin tests to histoplasmosis and this was the presumed case.  Dr. R.C.V. further stated that the clinical findings were characteristic and a diagnosis may be made from them alone.  He concluded that the presence of posterior subcapsular cataracts were probably due to old iritis or iridocyclitis when the disease was more active.  Dr. R.C.V. treated the Veteran with a large dosage of Prednisone in an attempt to resolve his macular edema and restore his visual acuity of the right eye.

As noted above, a July 1975 VA examination confirmed the diagnosis of presumed ocular histoplasmosis, but offered no opinion on etiology

In the February 2007 private medical opinion letter, Dr. M.A.C. observed that the Veteran was assigned to Johnston Island in the North Pacific in January 1961.  He noted the Veteran's research showing that guano deposits were mined on Johnston Island and that it was just large enough to accommodate a single runway and supporting facilities.  Dr. M.A.C. also noted the Veteran's statements that the soil was disturbed by a major construction effort, which was going on while he was there.  Dr. M.A.C. opined that this construction likely exposed the Veteran to Histoplasma capsulatum fungus, which is known to grow in soils throughout the world.  Further, after reviewing the Veteran's available STRs, he stated that there was no evidence to suggest that the Veteran had histoplasmosis prior to induction or that he contacted it while living in the Ohio Valley prior to military service or while stationed in Indiana during the first part of military service.  Instead, Dr. M.A.C. opined that the Veteran contracted histoplasmosis while on Johnston Island.  He observed that the symptoms he experienced documented in his STRs, including a bad cough, shortness of breath and chest pain, were indicative of the primary or acute stage of histoplasmosis disease and likely resulted in the current diagnosis. He also stated that the illness did not subside quickly as it would have with a common cold.  He acknowledged that there was no documentation for a serious illness in 1964 when the Veteran probably had the onset of disseminated histoplasmosis, but stated that the Veteran's notes showed that during the 1975-77 timeframe, he was first diagnosed with and treated for both ocular histoplasmosis syndrome and systemic histoplasmosis.  Specifically, he noted that the Veteran was diagnosed with ocular histoplasmosis in February 1975 and disseminated systemic histoplasmosis in November 1975.  

In addition, Dr. M.A.C. commented that while the Veteran was unable to obtain the medical diagnostic records from 1975, his affidavit and personal notes sufficiently supported the diagnosis of systemic histoplasmosis at that time.  He observed that the diagnosis was based on a skin test, chest X-ray, diagnostic profile, and a complement fexatian titer.  Additionally, he stated that a June 1975 VA chest X-ray conducted in connection with the Veteran's claim of service connection for ocular histoplasmosis syndrome showed evidence of histoplasmosis. He explained that the factors causing ocular histoplasmosis syndrome are poorly understood.  He stated that results of laboratory tests suggest that ocular histoplasmosis syndrome is associated with hypersensitivity to Histoplasma capsulatum and not from direct exposure of the eyes to the microorganism.  Dr. M.A.C. further commented that the delay from asymptomatic to symptomatic is also unknown. 

In addition, he opined that the Veteran's shortness of breath and other breathing problems, including mediastinal obstructive syndrome, stem from his airway being obstructed by enlargement of lymph nodes probably of histoplasmosis etiology.  
Again, he observed that the Veteran's STRs showed that he was treated on several occasions for respiratory problems, including a cold, sore throat and ear infections.  Dr. M.A.C. commented that these illnesses were probably associated with immunity defects caused by the primary or acute stage of histoplasmosis.  He emphasized that in 1961, there was no easy way to diagnose histoplasmosis.  In addition, he explained that lesion biopsy was the only positive way; skin tests, sputum cultures, mottled chest X-Rays and spinal fluid smears were used, but never exact.  Dr. M.A.C. stated that significantly more is known about histoplasmosis now than when VA denied the Veteran's claim for ocular histoplasmosis in 1975.  

Moreover, Dr. M.A.C. stated that it appeared that the disease was initially limited to the Veteran's lungs.  He explained that chronic lung disease due to histoplasmosis resembles tuberculosis and can worsen over months or years.  In addition, he noted that the most severe and rarest form of this disease is disseminated histoplasmosis, which involves spreading of the fungus to other organs outside the lungs.  In this case, Dr. M.A.C. linked the spreading of the fungus to the Veteran's ocular histoplasmosis syndrome, bilateral renal cortical lesions, bilateral nephrolithiasis and mediastinal obstructive syndrome due to enlargement of lymph nodes.

Regarding the Veteran's psychiatric disorder, Dr. MA.C. observed that the treatment in 1975 for the Veteran's ocular histoplasmosis involved a high dosage of Prednisone.  He explained that this drug altered the central nervous system through a variety of mechanisms and that many people experience a severe psychiatric reaction to high doses of Prednisone, commonly referred to as steroid psychosis. He stated that higher dosages increase the risk of psychiatric symptoms.  Here, he observed that the Veteran exhibited manifestations of steroid psychosis in 1975, including anxiety, agitation, euphoria, pressured speech, insomnia, mood swings, depression and personality changes.  He noted the Veteran's reports that during that time period, he was treated for anxiety and depression for over two years, including nine months of psychiatric treatment in 1975-76.  The Veteran also reported that shortly after he resumed a small dose of Prednisone in October 1975, he was treated with a progression of drugs over the next three months, including Librium, valium, Elavil, tofranil, Haldol, vistaril, thorazine, equanil and tranxene.  Dr. M.A.C. further observed that as recently as 2003, the Veteran was diagnosed with anxiety and stress reactions.  He, therefore, opined that the steroid psychosis the Veteran experienced in 1975-76 and his currently diagnosed chronic anxiety were a result of his treatment for ocular histoplasmosis. 

The Veteran had a series of VA examinations in October 2007.  At his VA eye examination, the examiner diagnosed the Veteran with ocular histoplasmosis syndrome and its sequelae in both eyes.  He opined that it was as least as likely as not secondary to or aggravated by the diagnosed systemic histoplasmosis.  The examiner also diagnosed the Veteran with severely reduced visual acuity at far and near with correction, right eye, secondary to the effects of ocular histoplasmosis syndrome and a slightly reduced visual acuity at far and near with correction, left eye, more likely than not secondary to age-related nuclear sclerotic cataract.  

At his examination for renal disease and bilateral nephrolithiasis, he reported in 1961, he was exposed to guano deposits on Johnston Island.  The examiner observed that in 1964, a CAT scan showed that the Veteran had calcification in the lung, the liver, the kidneys and additional lymph nodes throughout his body.  He diagnosed the Veteran with bilateral renal cortical lesions with calcification and that he had passage of bilateral kidney stones with the last one in 1981 with some, question as to whether he passed one this past year.  The examiner opined that systemic histoplasmosis was more likely than not the cause of the calcifications in the cortical areas of the kidneys since it was well-known that calcifications secondary to the healing of an inflammatory process of histoplasmosis in the lymph nodes of the chest eventually produce calcification during the scarring and healing processes.  In addition, he explained that in the same manner, the cortical calcification in the kidney would more than likely cause the nephrolithiasis.  He stated, however, that it was produced by a different metabolic process and opined that nephrolithiasis more likely than not was not secondary to the systemic histoplasmosis.  In his addendum opinion, he reversed his opinion after reviewing the literature.  He instead opined that it had become evident that disseminated histoplasmosis as likely as not caused kidney stones as well as calcification in the cortical portion of the kidney.  

With respects to his pulmonary VA examination, the examiner diagnosed the Veteran with histoplasmosis, disseminated, with pulmonary and lymphatic infiltration.  He, however, stated that the source of the infection was unknown because he was unaware that histoplasmosis was found in guano in Johnston Island since it is more prevalent in the Ohio Valley and the Mississippi Valley; therefore, he could not to the fact that the source of infection came from guano in Johnston Island.  The examiner, however, opined that the mediastinal node and mediastinal stenosis with mediastinitis with cavitary pulmonary disease were at least as likely as not secondary to his systemic histoplasmosis.

Further, at his mental health VA examination, the examiner diagnosed the Veteran with anxiety disorder, NOS, and depressive disorder, NOS, on Axis I, and chronic worry regarding the progression of his condition and possible blindness on Axis IV.  He opined that it appeared that it was more likely than not that the Veteran's anxiety and depression were caused by or the result of his exposure to histoplasmosis while serving in the military.  The examiner stated that given that the Veteran had no prior psychiatric history as a child or adolescent, no history as an adult of any psychiatric difficulties prior to seeking care for anxiety and depression related to his exposure while in service, it seemed that the in-service exposure must be the operative factor in the development of this Veteran's psychiatric difficulties.

The pertinent evidence of record includes a private medical opinion from Dr. C.H.B.  While Dr. C.H.B. acknowledged that the Veteran's clinical records from February through June of 1961 indicated that he had a respiratory illness at the time, he stated that the laboratory results did not show any specific pathogen responsible.  He commented that no tests were conducted that would have confirmed a histoplasmosis infection.  Dr. C.H.B., therefore, concluded that the records did not confirm or deny a diagnosis of histoplasmosis.

A private medical opinion from Dr. D.W.B., however, linked the Veteran's ocular histoplasmosis to exposure to guano on Johnston Island in 1961.  He explained that histoplasmosis grows in soil contaminated by bat or bird droppings and humans are infected breathing in spores of the fungus or mold.  Dr. D.W.B. stated that the island had a large population of seagulls and while earth-working machinery churned up the dust, the Veteran inhaled the spores and got sick.  He commented that the Veteran's hospitalized in 1964 was consistent with dissemination of a chronic lung disease.  Dr. D.W.B. observed that the Veteran was diagnosed with systemic and ocular histoplasmosis.  He further cited to the October 2007 VA examiner, who concluded that the disseminated histoplasmosis was the cause of the Veteran's calcification in the cortical portion of the kidney as well as the kidney stones.  Dr. D.W.B. concluded that there was a direct relationship between the events of 1961 while the Veteran was on active duty and his ocular histoplasmosis. 

Moreover, as support for his claims, the Veteran submitted research materials explaining that histoplasmosis is a disease caused when airborne spores of the fungus Histoplasma capsulatum (histo) are inhaled into the lungs, the primary infection site.  The research materials also indicate that the microscopic fungus is released into the air when soil is disturbed by plowing fields, sweeping chicken coops or digging holes.  It further explains that histoplasmosis is often so mild that it produces no apparent symptoms, but any symptoms that might occur, are similar to the common cold.  In addition, the research materials show that histoplasmosis, even mild cases, can later cause a serious eye disease called ocular histoplasmosis syndrome.  The research materials indicate that Histoplasma capsulatum spores spread from the lungs to the eye, lodging in the choroid.  It concludes that while scientists have not yet been able to detect any trace of the histo fungus in the eyes of patients with ocular histoplasmosis syndrome, there is good reason to suspect the histo organism as the cause of ocular histoplasmosis. 

The relevant evidence of record further includes a January 2017 affidavit from J.F.M., who was the Veteran's Team Commander from 1959-61.  He stated that the Veteran served as a combat controller when they were initially stationed at Johnson Air Force Base in Japan and subsequently deployed to Johnston Island.  J.F.M. confirmed that the island was under major construction to enlarge it in the area where the island's large population of seagulls resided.  He further stated that civilian contractors used heavy dredging equipment, which stirred up enough dust to cover the island, which was approximately one mile long and a half mile wide at that time.  J.F.M. stated that the Veteran developed flu-like symptoms while deployed and since medical care was not available on the island, halfway through the deployment, he ordered the Veteran to return to the home station in Japan to obtain medical treatment.

The evidence of record shows a direct connection from the Veteran's exposure to histo fungus while stationed on Johnston Island that spread through his body and the subsequent development of ocular histoplasmosis, bilateral nephrolithiasis, renal disease and mediastinal obstructive syndrome.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the evidence includes statements from the Veteran and J.F.M. that the Veteran was deployed to Johnston Island in January 1961 and that, while there, the Veteran developed flu-like symptoms after being exposed to guano deposits and was sent back to Japan to obtain medical treatment.  The Board concludes that the Veteran and J.F.M. are competent to report when the Veteran first experienced symptoms related to exposure to the guano deposits and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran and J.F.M. to be credible in that assertion.  In addition, the Veteran's STRs reflect the subsequent treatment from February to April 1961 for cold symptoms, including a sore throat and ear infections.

Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Here, the research material in conjunction with the medical opinions from Dr. R.V.C., Dr. M.A.C. and Dr. D.W.B. support the proposition that exposure to Histoplasma capsulatum, which is initially ingested in the lungs, spreads to organs outside of the lungs.  As a result, the spread of the histo fungus resulted in the Veteran's currently diagnosed ocular histoplasmosis, bilateral nephrolithiasis, renal disease and mediastinal obstructive syndrome.  Even though the October 2007 VA examiners opined that these disabilities were secondary or aggravated by the Veteran's systemic histoplasmosis, the underlying cause for the development of these disabilities was the Veteran's exposure to the histo fungus while stationed on Johnston Island in 1961.  Accordingly, service connection on a direct basis is warranted for ocular histoplasmosis, bilateral nephrolithiasis, renal disease and mediastinal obstructive syndrome.

Regarding the Veteran's acquired psychiatric disorder, the medical evidence of record supports service connection on a direct or secondary basis.  Here, the medical evidence shows that the Veteran was prescribed large doses of Prednisone in 1975 to treat his ocular histoplasmosis.  In addition, Dr. M.A.C. opined that the Veteran's steroid induced psychosis was initially due to the prescribed large doses of Prednisone in 1975 to treat his ocular histoplasmosis, and that his currently diagnosed anxiety disorder was a continuation of this steroid induced psychosis.  On the other hand, the October 2007 VA examiner opined that the in-service exposure was the operative factor in the development of this Veteran's psychiatric difficulties.  Accordingly, service connection for an acquired psychiatric disorder is warranted.

Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claims for service connection for ocular histoplasmosis, bilateral nephrolithiasis, renal disease, mediastinal obstructive syndrome and an acquired psychiatric disorder.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for ocular histoplasmosis, including as due to histoplasmosis, is granted.

Entitlement to service connection for bilateral nephrolithiasis, including as due to histoplasmosis and/or ocular histoplasmosis, is granted.

Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, as due to histoplasmosis and/or ocular histoplasmosis, is granted.

Entitlement to service connection for renal disease, including as due to histoplasmosis and/or ocular histoplasmosis, is granted.

Entitlement to service connection for mediastinal obstructive syndrome, including as due to histoplasmosis and/or ocular histoplasmosis, is granted.


REMAND

Unfortunately, the Board must remand the remaining claims for service connection for hypertension and CAD for VA examinations.  The Veteran believes that these disabilities were also caused by his exposure during service and/or his now service-connected ocular histoplasmosis.  While the medical evidence confirms that he has these disabilities, medical commentary is needed as to the etiology of these disabilities and if they are related to service or a service-connected disability.


Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all VA treatment records dated from August 2009 and associate them with the claims file.

2. After the above development has been completed, schedule the Veteran for the appropriate VA examination to determine the etiology of his hypertension and CAD.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

Is it as least as likely as not (a 50 percent probability or more) that hypertension and CAD (i) had their clinical onset during active service January 1957 to July 1961, or are related to any incident of service, including exposure to Histoplasma capsulatum; or (ii) were either caused by or aggravated by a service-connected disability (i.e., skin condition, tinnitus, ocular histoplasmosis, renal disease, bilateral nephrolithiasis, an acquired psychiatric disorder and/or mediastinal obstructive syndrome) or treatment/medication therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


